Title: To George Washington from Jonathan Trumbull, Sr., 21 February 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Dear Sir
                     Lebanon 21st Febry 1782
                  
                  I have been honored with your Excellencys two favors of the 22d & 28th of Janry—and immediately laid them before the Legislature of the State which was then in Session—and I have the pleasure to inform you that they were received with that Respect and Consideration which have ever attended your Communications.
                  The inclosed Act directing the filling up and compleating this States Quota of the Continental Army will shew your Excellency the Spirit of our Genl Assembly on that Subject: if the Execution is attended with that Vigour & Energy that I could wish, I should hope the Recruits will come on to your Acceptance & Satisfaction.
                  Provision is also made by the Same Sessions of our Legislature, for Payment of the first Quarter of the Monies requested by the Financier for the Services of the insuing Campaign—coming due on the first of April.
                  Ways and Means for discharging the three succeeding Quarters, are referred to their next Meeting, which will be in May next.
                  For myself, I am fully impressed with the Justice of your Excellency’s Observations on the Necessity of Expediency of our future most vigorous Exertions  to put a Close to this unhappy Contest—a Contest which has been already too long protracted—I wish I had it in my power to say, that the universal Spirit was 
                         actuated by the same Sentiments—unhappily too many seem to me to be influenced by a delusive hope of peacefull Overtures from the other Side of the Water—my Ideas of the natural haughtiness of the British Temper—the inveterate Obstinacy of their King—of the revengefull pride & Indolence of his Ministers—aided by the almost unbounded Influence of regal power & Ministerial Corruption—forbid my Mind to rest on the hope that such will be the Consequences of our Late Successes.  My trust is in the Wisdom of providence which invariably works its own Designs—and may perhaps soon turn up to us more favorable Events than I at present fear—At the same Time I think the readiest Way for us to interest this providence in our favor, is by our own most strenuous Exertions in Use of those Means, with which Heaven has most bountifully supplied us—I have the Honor to be with perfect Respect & Regard Dear Sir Your Excellencys Most Obedient and most humble Servant
                  
                     Jonth; Trumbull
                  
               